Barnard, P. J.
The return is not very clear. The relator was tried for violation of a rule which is not returned, but enough is stated to uphold the determination of the commissioner. The charge states the violation of the rule to consist in the fact that the relator received a gratuity or reward for damages sustained at the fire of Merson Meyer and Lowenstein’s factory, without giving notice to the board of police.
The relator pleaded not guilty. The existence of the rule was assumed. The evidence established that the relator received ten dollars of the manufacturing firm. He complained to them that his oiled suit had been spoiled at the fire, and the firm undertook to clean it. The relator was asked the cost of the suit, and on his replying ten dollars, he was paid that sum. He gave no notice to the captain of police in violation of the rule. The rule is a good one. The officers of the police should not receive any reward for services without the knowledge of the commissioner of police. It is apparent that the payment was a gratuity. The pretense of a distinction of spoiled clothes by an attempt to clean them, and that the payment was for the value of the clothes, is not entitled to favorable consideration upon appeal.
The deduction from the evidence is unfavorable to the relator, but within the province of the trial court.
The order should be affirmed.
Bykmaht and Pratt, JJ., concur.